                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

ROLAND J. NAQUIN, JR.                                          CIVIL ACTION

VERSUS                                                         NO. 18-14199

JERRY LARPENTER, ET. AL.                                       SECTION “B”

                               ORDER AND REASONS

        Before the Court are pro se plaintiff Roland Naquin Jr.’s

complaint filed pursuant to 42 U.S.C. § 1983 (Rec. Doc. 1), the

Magistrate Judge’s Report and Recommendation (“Report”) (Rec. Doc.

4), and plaintiff’s objections (Rec. Doc. 5). For the following

reasons,

     IT IS ORDERED that plaintiff’s objections are OVERRULED;

     IT IS FURTHER ORDERED that the Magistrate Judge’s Report is

ADOPTED as the opinion of the Court;

     IT IS FURTHER ORDERED that plaintiff’s claims are DISMISSED WITH

PREJUDICE.

FACTUAL BACKGROUND

        Plaintiff is a state inmate currently housed in Terrebonne

Parish Criminal Justice Complex (“TPCJC”). See Rec. Doc. 1 at 3.

Defendants are Jerry Larpenter as Sheriff of Terrebonne Parish;

Gordon Dove as Parish President of Terrebonne; and, Major Bergeron

as Warden of TPCJC (collectively “defendants”). 1 See id. at 1.




1   Defendants have been sued for acting in their official capacity only.
       On January 4, 2019, plaintiff filed the instant complaint.

See Rec.     Doc.     2.   He   seeks   compensatory    damages     for   enduring

exposure to black mold and hazardous bacteria at TPCJC. See Rec.

Doc.    1   at   9.   Plaintiff     alleges   that     defendants    acted    with

deliberate indifference to TPCJC’s unsanitary conditions. See id.

       On January 10, 2019, the Magistrate Judge issued a Report

recommending dismissal of this matter because plaintiff failed to

state a claim upon which relief can be granted. See Rec. Doc. 4 at

3.     Specifically,       plaintiff’s    complaint     appears     unactionable

because he failed to exhaust the administrative remedies available

to him at TPCJC. See id. On January 17, 2019, plaintiff filed a

timely objection to the Report. 2 See Rec. Doc. 5.



LAW AND ANALYSIS

       To recover under 42 U.S.C. § 1983, a plaintiff must allege

deprivation of a right secured by the Constitution or laws of the

United States by a person acting under color of state law. See




2 The Fifth Circuit has recognized that the “mailbox rule” applies to pleadings,

including objections, submitted to federal courts by prisoners acting pro se.
See Stoot v. Cain, 570 F.3d 669, 671 (5th Cir. 2009). This rule states that,
for limitation purposes, the date when prison officials receive the pleading
from the prisoner for delivery to the court is considered the time of filing.
See Brown v. Taylor, 569 F. App'x 212 (5th Cir. 2014); Spotville v. Cain, 149
F.3d 374, 376 (5th Cir. 1998). Though the clerk of court filed plaintiff’s
objection on January 25, 2019, plaintiff signed and dated his objection on
January 17, 2019. This is the earliest date appearing in the record on which he
could have submitted the objection to prison officials for mailing. Therefore,
pursuant to the mailbox rule, January 17, 2019 will be treated as the filing
date of plaintiff’s objections.

                                          2
Calhoun v. Hargrove, 312 F.3d 730, 734 (5th Cir. 2002) (citing

Wong v. Stripling, 881 F.2d 200, 202 (5th Cir. 1998)).

     The Court must dismiss a § 1983 claim if the complaint fails

to state a claim upon which relief may be granted. See 28 U.S.C.

§ 1915(e)(2)(B)(ii); § 1915A(b)(1). A plaintiff fails to state a

claim upon which relief can be granted when the claim does not

contain “‘enough facts to state a claim to relief that is plausible

on its face.’” In re Katrina Canal Breaches Litig., 495 F.3d 191,

205 (5th Cir. 2007) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)). Given a presumption of truth, the plaintiff’s

factual   allegations   must   raise   a   right   to   relief   above   the

speculative level. See In re Katrina Canal Breaches Litig., 495

F.3d at 205.

     Pursuant to the Prison Litigation Reform Act of 1995, a

prisoner filing a § 1983 action must have previously exhausted his

claims through available administrative remedies. 42 U.S.C. §

1997e(a); see also Gonzalez v. Seal, 702 F.3d 785, 788 (5th Cir.

2012). This exhaustion is required regardless of the forms of

relief sought or offered in the administrative process. See Booth

v. Churner, 532 U.S. 731, 741 n.6 (2001). While failure to exhaust

is an affirmative defense, the Court may dismiss a complaint “if

the complaint makes clear that the prisoner failed to exhaust

[administrative remedies].” Carbe v. Lappin, 492 F.3d 325, 328

(5th Cir. 2007) (citing Jones v. Bock, 599 U.S. 199, 216 (2007)).

                                   3
        Additionally, the Fifth Circuit has held that 42 U.S.C. §

1997e(e) applies to all federal civil actions in which a prisoner

seeks     compensatory    damages    for   an    alleged    constitutional

violation. See Greiger v. Jowers, 404 F.3d 371, 374 (5th Cir.

2005); Siglar v. Hightower, 112 F.3d 191, 193-94 (5th Cir. 1997).

The § 1997e(e) physical injury requirement states that “[n]o

federal civil action may be brought by a prisoner confined in a

jail,    prison,   or   other   correctional    facility,   for   mental   or

emotional injury suffered while in custody without a prior showing

of physical injury.” Thus, a prisoner’s § 1983 action for an Eighth

Amendment violation will not prevail without a physical injury.

See Greiger, 404 F.3d at 374.

     When a prisoner states an Eighth Amendment violation in his

§ 1983 complaint, he must satisfy two requirements. The first

requirement is that the prison official’s act or omission resulted

in denial of “the minimal civilized measure of life’s necessities.”

Farmer v. Brennan, 511 U.S. 825, 834 (1994) (quoting Rhodes v.

Chapman, 425 U.S. 337, 347 (1981)); Palmer v. Johnson, 193 F.3d

346, 352 (5th Cir. 1999). The second requirement is that the prison

official’s state of mind was “deliberate indifference to inmate

health or safety.” Farmer, 511 U.S. at 834 (quoting Wilson v.

Seiter, 501 U.S. 294, 302-03 (1991)); Palmer, 193 F.3d at 352.

This Court need not analyze the satisfaction of both requirements,

but may decide an Eighth Amendment claim on the claim’s failure to

                                      4
satisfy either requirement. See Johnson v. Anderson, 255 Fed. Appx.

851, 853 (5th Cir. 2007).

     To satisfy the first requirement, a prisoner must demonstrate

the alleged deprivation denied him of the minimal civilized measure

of life’s necessities. Farmer, 511 U.S. at 834; Palmer, 193 F.3d

at 352. The Fifth Circuit has held “the Constitution does not

mandate   prisons     [to    provide]         comfortable     surroundings     or

commodious conditions.” Talib v. Gilley, 138 F.3d 211, 215 (5th

Cir. 1998) (citing Rhodes, 452 U.S. at 349); accord Hernandez v.

Velasquez,   522    F.3d    556,   560       (5th   Cir.   2008).   Exposure   to

unpleasant conditions, such as the mere presence of mold and

bacteria, is not a constitutional violation, without a showing of

injury by such exposure. See, e.g., Carter v. Strain, Civ. Action

No. 09-15, 2009 WL 3231826, at *3 (E.D. La. Oct. 1, 2009); McCarty

v. McGee, No. 2:06cv113, 2008 WL 341643, at *3 (S.D. Miss. Feb. 5,

2008); Crook v. McGee, No. 2:07cv167, 2008 WL 53269, at *2 (S.D.

Miss. Jan. 2, 2008).

     To satisfy the second requirement, a prisoner must prove the

prison official’s state of mind was deliberately indifferent to

the prisoner’s health. See Farmer, 511 U.S. at 834; Palmer, 193

F.3d at 352. The burden is on the prisoner to prove the officials

(1) were aware of facts from which they could infer an excessive

risk to the prisoner’s health and (2) actually inferred that an



                                         5
excessive health risk existed. See Palmer, 193 F.3d at 352 (citing

Bradley v. Pucket, 157 F.3d 1022, 1025 (5th Cir. 1998)).

      Here, plaintiff’s § 1983 complaint must be dismissed because

plaintiff     did     not     exhaust       his   claims    through      available

administrative remedies before filing. See Rec. Doc. 5 at 6.

Plaintiff concedes he did not utilize available administrative

remedies    at   TPCJC      for   fear    of   retaliation.   See     id.    Because

plaintiff’s complaint and objections make clear that he failed to

exhaust available administrative remedies, plaintiff’s claims must

be dismissed pursuant to 42 U.S.C. § 1997e(a).

      Had plaintiff exhausted administrative remedies available to

him at TPCJC, his claims would still warrant dismissal pursuant to

42 U.S.C. § 1997e(e). Plaintiff seeks compensatory damages for

exposure    to      black    mold,       bacteria,    and   other     unidentified

contaminates. See id. at 8. He only alleges a potential risk of

contracting unspecified diseases. See id. at 14. He fails to claim

that the alleged conditions have caused him physical harm as

required by § 1997e(e). See Greiger, 404 F.3d at 374.

      Even if plaintiff had alleged a physical injury, it remains

that his complaint must be dismissed for failure to satisfy both

Eighth Amendment claim requirements. See Johnson, 255 Fed. Appx.

at   853.   Specifically,         plaintiff    does   not   fulfill    the    second

requirement      concerning        deliberate        indifference.     He     argues

defendants demonstrated deliberate indifference by not addressing

                                           6
the presence of black mold and bacteria. See Rec. Doc. 5 at 13.

However, by failing to exhaust available administrative remedies,

plaintiff is unable to show defendants are aware of the alleged

conditions. See id. at 6. Plaintiff offers no factual support of

defendants’ awareness of the alleged conditions. See Palmer, 193

F.3d    at   352.   Additionally,    plaintiff   offers   no   proof   that

defendants inferred the existence of an excessive health risk. See

id. Because plaintiff fails to satisfy the second requirement of

an Eighth Amendment violation, his claims must be dismissed. See

Johnson, 255 Fed. Appx. at 853.

       New Orleans, Louisiana, this 17th day of July 2019




                                    ___________________________________
                                    SENIOR UNITED STATES DISTRICT JUDGE




                                      7
